DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022 has been entered. Applicant has amended claims 1, 11 and 21, and canceled claims 2-4, 12-14. Claims 1, 5, 11, 15, and 21 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1, 11 and 21 are in independent form.

Response to Arguments
Applicant’s arguments filed June 27, 2022 have been fully considered but they are moot in view of the new ground(s) of rejection.  

Allowable Subject Matter
Claims 1, 11 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. However, the allowable subject matter is directed to the limitations that raised indefiniteness issue of which the subject matter could not be ascertained for prior art search.  The closest prior art found that teaches album creation, an individual double-page spread and common double-page spread is KATSUMATA (US PGPub. No. 20200234076) (hereinafter KATSUMATA).  However, KATSUMATA does not teach calculating candidate numbers of individual double-page spread of the first and second albums, and to determine which of two candidate numbers is smaller as well as the layout information for the first album and second album corresponding to the determined smaller candidate number.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 11, 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, overall is still until because first, it does not make sense to say that the calculation for a first and second candidate numbers of individual double-page spread “that are settable” as first album data and second album data respectively, especially when a smallest candidate number is to be selected from among the first and second candidate numbers to create a same number of individual double-page spreads in both first and second album, in other words, the settable number for the individual double-page spread for the first and second albums is actually the selected smallest candidate number after the calculation. Second, the embodiment being claimed appears to be directed to the third embodiment described in the specification, of which uses equation 11 (e.g. candidate number of individual double-page spreads=ceil (number of candidate images/maximum number of images per double-page spread).  However, it is unclear how this equation would result the first candidate number of individual double-page spreads for the first album being different from the second candidate number of individual double-page spreads for the second album, especially when the number of candidate images being used for the calculation for both albums is the same number of candidate images and assuming the maximum number of images per double-page spread is the same for both albums (See Fig. 4. Assuming “2” is entered in the number of albums box 410 and the image(s) selected from the input image selectors appeared to be used for both albums).  The specification does not provide any clear description if the number of candidate images for album 1 is different from album 2 or the maximum number of images per double-page spread of album 1 is different from album 2, etc to result the two different candidate numbers of individual double-page spreads so that a smallest candidate number can be determined.  Claims 11 and 21 recite similar limitations as in claim 1, and are rejected along the same rationale.  Regarding claims 5 and 15 it is unclear if the determining of a number of common double-page spreads is for both first and second albums or just one of the albums?

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174